Exhibit 10.4

For participants subject to $1 million limit


Terms of Performance Retention Award
Four Year Installment Vesting
Granted on February 5, 2014


The Assured Guaranty Ltd. (the “Company”) Performance Retention Award amounts
described in the enclosed letter (the “Award Letter”) dated February 5, 2014
(the "Grant Date") will be payable in accordance with the following Terms of
Performance Retention Award (the “Award Terms”). Under the following Award
Terms, the Principal Amount is divided into three installments, and a different
Performance Period is established with respect to each Installment, under
paragraph 1 below. The Performance Retention Award (sometimes referred to as the
“Award” or “Award Payment”) will be a cash distribution payable with respect to
the Installment for each Performance Period, with the amount determined under
paragraph 2 below, subject to the vesting restrictions under paragraph 3 below.
Payment of the Award will be due on the Payment Date determined under paragraph
4 below (subject to paragraphs 2(b) and 2(c)). Paragraph 5 establishes rules for
death, disability, and retirement. Paragraph 9 provides certain definitions that
apply to these Award Terms.
1. Performance Period and Installments. The Principal Amount is divided into
three Installments. The Performance Period for each Installment, and the
Principal Portion of each such Installment, is set forth in the following
schedule (provided that the determination of the Performance Periods will be
subject to paragraph 5):
Installment Number:
First Day of Performance Period:
Last Day of Performance Period:
Portion of Principal Amount Attributable to Installment:
1
January 1, 2014
December 31, 2015
25% of Principal Amount
2
January 1, 2014
December 31, 2016
25% of Principal Amount
3
January 1, 2014
December 31, 2017
50% of Principal Amount



2.     Amount of Payment. The Award Payments will be subject to paragraph 3 and
to the following:
(a)
The Award Payment for each Installment will equal the sum of the amounts
described in paragraph (i) below and paragraph (ii) below:

(i)     The product of (A) 50% of the Portion of the Principal Amount
attributable to that Installment, multiplied by (B) a fraction, converted to an
equivalent percentage, the numerator of which is the Company’s per-share
Adjusted Book Value as of the last day of the applicable Performance Period and
the denominator of which is the Company’s per-share Adjusted Book Value as of
the first day of the applicable Performance Period.
(ii)     The product of (A) 50% of the Portion of the Principal Amount
attributable to that Installment, multiplied by (B) a percentage equal to 100%
plus (or minus if negative) the Company’s Operating Return on Equity for the
Performance Period attributable to that Installment.
(b)
The amount determined under both paragraph (a)(i) above and paragraph (a)(ii)
above will be zero if both of the following are true:

(i)     the percentage described in paragraph (a)(i)(B) for the Performance
Period to which the Award is attributable is less than 100%; and
(ii)     the percentage described in paragraph (a)(ii)(B) above for the
Performance Period to which the Award is attributable is less than the sum of:
(A) 100% plus (B) the product of 3% multiplied by the number of years and
fractional years in the applicable Performance Period.
(c)
Notwithstanding the foregoing provisions of this paragraph 2 (but subject to the
provisions of paragraph 5), if:

(i)     by reason of paragraph (b) above, the Participant receives no payment
with respect to the Installment for either the Performance Period ending
December 31, 2015 or December 31, 2016 (each, a “Prior Performance Period”);
(ii)     in a subsequent Performance Period under this Agreement (the
“Subsequent Performance Period”), either or both of paragraph (b)(i) and (b)(ii)
above are satisfied; and
(iii)     the Participant’s Date of Termination has not occurred during the
Subsequent Performance Period;
then, as soon as practicable after the end of the Subsequent Performance Period
(and notwithstanding the provisions of paragraph 4), the Participant will
receive the payment (without interest) he would have received for the Prior
Performance Period if paragraph (b) above had not been applicable to him for the
Prior Performance Period.
3.     Vesting and Forfeitures. Vesting of the Award Payment is subject to
paragraph 5 and to the following:
(a)
If, in accordance with the following provisions of this paragraph 3, the
Participant is vested in the Award Payment for any Performance Period, the Award
Payment (if any) for that Performance Period will be due on the Payment Date as
described in paragraph 4, subject to the terms of the Plan and these Award
Terms. If the Participant is not vested in the Award for a Performance Period,
the Participant will forfeit that Award.

(b)
If, with respect to any Installment, the Participant’s Date of Termination does
not occur before the last day of the Performance Period for that Installment,
the Participant will be vested in the Award Payment. Subject to paragraph 5, if
the Participant’s Date of Termination occurs before the last day of the
Performance Period for that Installment, the Participant will not be vested in
the Award Payment for that Installment.

4.     Payment Date.
(a)
Except as otherwise provided in this paragraph 4, and subject to paragraphs
2(b), 2(c), and 5, the Participant’s Award Payment attributable to any
Installment will be due on the last day of the Performance Period with respect
to that Installment (the “Payment Date” with respect to that Installment).

(b)
The Award will be paid to the Participant in a cash lump sum in the same
currency as the Principal Amount as stated in the Award Letter. Payment will be
due on the Payment Date, and will be paid no later than the 15th day of the
third month following the end of the Participant’s first taxable year in which
the right to the payment is no longer subject to a substantial risk of
forfeiture (as determined in accordance with Treas. Reg. §1.409A-1(b)(4)).

(c)
Notwithstanding the foregoing, except in the case of a Performance Period ending
by reason of the Participant’s death or Permanent Disability, no payment will be
made unless, on or before the date of payment, the Committee has certified that
the performance goals for the Performance Period and any other material
provisions of the Award Terms have in fact been satisfied.

5.     Death, Disability and Retirement. This paragraph 5 will apply to the
Participant if, before the last day of the final Performance Period, either the
Participant incurs a Permanent Disability or the Participant incurs a Date of
Termination by reason of death, Disability, or Retirement, subject to the
following:
(a)
Death. If the Participant’s Date of Termination occurs by reason of death, the
following provisions of this paragraph (a) will apply:

(i)     Effect on Performance Periods. For each Installment for any Performance
Period that ends after the Date of Termination, the Participant’s estate will
receive, in lieu of any other payment with respect to such Installment, an
amount equal to the portion of the Principal Amount attributable to that
Installment (without regard to the actual performance of Adjusted Book Value or
Operating Return on Equity).
(ii)     Reinstatement Payments. Solely for purposes of determining eligibility
for payment under paragraph 2(c), the Participant will be considered to have
remained employed (and not have incurred a Date of Termination) during all of
the Performance Periods.
(iii)     Vesting. The Participant will be vested in the amounts payable under
paragraph (i) above.
(iv)     Payment Date. Payments under paragraph (i) above will be due on the
Payment Date, which, for such payments, will be the Date of Termination. Payment
of amounts, if any, that become payable under paragraph 2(c) will be made at the
time specified under paragraph 2(c).
(b)
Permanent Disability. If the Participant incurs a Permanent Disability prior to
his Date of Termination, the following provisions of this paragraph (b) will
apply:

(i)     Effect on Performance Periods. For each Installment for any Performance
Period that ends after the Participant incurs a Permanent Disability, the
Participant will receive, in lieu of any other payment with respect to such
Installment, an amount equal to the portion of the Principal Amount attributable
to that Installment (without regard to the actual performance of Adjusted Book
Value or Operating Return on Equity).
(ii)     Reinstatement Payments. Solely for purposes of determining eligibility
for payment under paragraph 2(c), the Participant will be considered to have
remained employed (and not have incurred a Date of Termination) during all of
the Performance Periods.
(iii)     Vesting. The Participant will be vested in the amounts payable under
paragraph (i) above.
(iv)     Payment Date. Payments under paragraph (i) above will be due on the
Payment Date, which, for such payments, will be the date on which the
Participant incurs a Permanent Disability. Payment of amounts, if any, that
become payable under paragraph 2(c) will be made at the time specified under
paragraph 2(c).
(c)
Disability. If the Participant’s Date of Termination occurs by reason of
Disability (and unless he has previously incurred a Permanent Disability), the
following provisions of this paragraph (c) will apply:

(i)     Effect on Performance Periods. The last day of each of the Performance
Periods will be determined in accordance with paragraph 1 without regard to this
paragraph (c).
(ii)     Reinstatement Payments. For purposes of applying paragraph 2(c), the
Participant will be considered to have remained employed (and not have incurred
a Date of Termination) during all of the Performance Periods.
(iii)     Vesting. For purposes of paragraph 3, the Participant will be vested
in the Award Payment for any Performance Period ending after the Date of
Termination.
(iv)     Payment Date. The Payment Date will be determined in accordance with
paragraph 4 without regard to this paragraph (c); provided that for amounts, if
any, that become payable under paragraph 2(c), payment will be made at the time
specified under paragraph 2(c).
(d)
Retirement. If the Participant’s Date of Termination occurs by reason of
Retirement, the following provisions of this paragraph (d) will apply:

(i)     Effect on Performance Periods. The last day of each of the Performance
Periods will be determined in accordance with paragraph 1 without regard to this
paragraph (d).
(ii)     Reinstatement Payments. For purposes of determining eligibility for
payment under paragraph 2(c), the Participant will be considered to have
remained employed (and not have incurred a Date of Termination) during all of
the Performance Periods.
(iii)     Vesting. For purposes of paragraph 3, the Participant will be vested
in the Award Payment for any Performance Period ending after the Date of
Termination.
(iv)     Payment Date. The Payment Date will be determined in accordance with
paragraph 4 without regard to this paragraph (d); provided that for amounts, if
any, that become payable under paragraph 2(c), payment will be made at the time
specified under paragraph 2(c).
6.     Recoupment and Applicable Plans.
(a)
Notwithstanding anything in this Agreement to the contrary, the Participant’s
rights with respect to the Award shall be subject to the Assured Guaranty Ltd.
Executive Officer Recoupment Policy as amended from time to time.

(b)
The Award Payments described in the Award Letter are granted under and pursuant
to the terms of the Plan and Section 4 (relating to Cash Incentive Awards) of
the Assured Guaranty Ltd. 2004 Long-Term Incentive Plan (the "LTIP") and are
intended to constitute performance-based compensation as that term is used in
the LTIP and section 162(m) of the Code. In no event may the amount payable
under these Award Terms, when added to any other amounts payable under Section 4
of the LTIP to the Participant that are intended to constitute
“performance-based compensation” as that term is used in the LTIP and section
162(m) of the Code, exceed the limit imposed by Section 5.2(e)(v) of the LTIP
for the applicable performance period. Subject to paragraph (a) above, the terms
of this Agreement shall be subject to the terms of the LTIP and the Plan, and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the LTIP
and the Plan.

7.     Cancellation and Rescission of Performance Retention Award.
(a)
The Committee may cancel, rescind, suspend, withhold or otherwise limit or
restrict the Performance Retention Award at any time if the Participant engages
in any "Competitive Activity" or, in the case of a Participant whose Date of
Termination has occurred due to Retirement, if the Participant engages in any
Post-Retirement Activity.

(b)
Immediately prior to the Payment Date with respect to an Installment and prior
to the payment of the Award Payment attributable to such Installment to the
Participant, the Participant shall certify, to the extent required by the
Committee, in a manner acceptable to the Committee, that the Participant is not
engaging and has not engaged in any Competitive Activity and, in the case of a
Participant whose Date of Termination has occurred due to Retirement, that the
Participant is not engaging and has not engaged in any Post-Retirement Activity.
In the event a Participant has engaged in any Competitive Activity or, if
applicable, any Post-Retirement Activity, prior to, or during the twelve months
after, the Payment Date with respect to any Installment (the “Restrictive
Covenant Period”), the right to payment of the Award Payment attributable to
such Installment may be rescinded by the Committee within two years of the end
of the Restricted Covenant Period. In the event of any such rescission, the
Participant shall pay to the Company the amount Award Payment attributable to
such Installment, in such manner and on such terms and conditions as may be
required by the Company, and the Company shall be entitled to set-off against
the amount of any such gain any amount owed to the Participant by the Company
and/or Subsidiary.

8.     Deemed Acceptance. If the Participant wishes to decline this Award, the
Participant must reject this Agreement prior to one-year anniversary of the
Grant Date (the “Acceptance Date”). If the Agreement has not been rejected prior
to the Acceptance Date, the Participant will be deemed to have automatically
accepted this Award and the terms and conditions set forth in this Agreement.
9.    Definitions. For purposes of these Award Terms, the definitions set forth
in this paragraph 9 or elsewhere in these Award Terms shall apply. Except where
the context clearly implies or indicates the contrary, a word, term, or phrase
used in the Plan or LTIP is similarly used in these Award Terms.
(a)
Adjusted Book Value. The “Adjusted Book Value” of the Company as of any date
shall equal shareholders’ equity attributable to Assured Guaranty Ltd. (which
excludes noncontrolling interest in consolidated entities), as reported under
accounting principles generally accepted in the United States of America (GAAP),
adjusted for the following:

(i)     Elimination of the effects of consolidating financial guaranty variable
interest entities;
(ii)     Elimination of the after-tax non-credit impairment unrealized fair
value gains (losses) on credit derivatives, which is the amount in excess of the
present value of the expected estimated economic credit losses and non-economic
payments;
(iii)     Elimination of the after-tax unrealized gains (losses) on the
Company’s committed capital securities;
(iv)     Elimination of the after-tax unrealized gains(losses) on the Company’s
investments that are recorded as a component of accumulated other comprehensive
income (excluding foreign exchange remeasurement);
(v)     Elimination of after-tax deferred acquisition costs, net;
(vi)     Addition of the after-tax net present value of estimated net future
revenue from the Company’s credit derivative in-force book of business, net of
reinsurance, ceding commissions and premium taxes for contracts without expected
economic losses, discounted at 6%; and
(vii)     Addition of the after-tax value of the net unearned premium reserve on
financial guaranty contracts in excess of expected loss to be expensed, net of
reinsurance.
Notwithstanding the foregoing, the Committee, in its discretion, may adjust the
determination of the Company’s Adjusted Book Value as it deems necessary or
desirable to achieve the purpose and/or preserve the benefits or potential
benefits of the Award (including, without limitation, adjustments to reflect
corporate transactions). However, in no event may the Committee make such
adjustments to the extent that the adjustments would result in amounts payable
under this Agreement or other compensation payable to the Participant being
nondeductible by the Company and its affiliates by reason of section 162(m).


(b)
Competitive Activity. The term “Competitive Activity” shall mean (i) the
Participant’s engaging in an activity, directly or indirectly, whether as an
employee, consultant, partner, principal, agent, distributor, representative,
stockholder (except as a less than one percent stockholder of a publicly traded
company or a less than five percent stockholder of a privately held company) or
otherwise, within the United States, Bermuda, or the Cayman Islands, if such
activities involve insurance or reinsurance of United States based entities or
risks that are competitive with the financial guaranty insurance business then
being conducted by the Company or any affiliate and which, during the period
covered by the Participant's employment, were conducted by the Company or any
affiliate; or (ii) the Participant’s engaging in any activity, directly or
indirectly, whether on behalf of himself or herself or any other person or
entity (x) to solicit any client and/or customer of the Company or any affiliate
or (y) to hire any employee or former employee of the Company or any present or
former affiliate of the Company or encourage any employee of the Company or
affiliate to leave the employ of the Company or affiliate; or (iii) the
Participant’s use or disclosure, without the prior written consent of the
Company, to any person (other than an employee of either of the Company or a
Subsidiary, or other person, to whom disclosure is necessary to the performance
by the Participant of his or her duties in the employ of the Company or
Subsidiary) of any confidential or proprietary information about the Company or
any affiliate or their business, unless and until such information has become
known to the public generally (other than as a result of unauthorized disclosure
by the Participant).

(c)
Date of Termination. A Participant's “Date of Termination” means the first day
on which the Participant is not employed by the Company or any Subsidiary,
regardless of the reason for the termination of employment; provided that a
termination of employment shall not be deemed to occur by reason of a transfer
of the Participant between the Company and a Subsidiary or between two
Subsidiaries, nor by reason of a Participant’s termination of employment with
the Company or a Subsidiary if immediately following such termination of
employment the Participant continues to be or becomes a Director; and further
provided that the Participant’s employment shall not be considered terminated
while the Participant is on a leave of absence from the Company or a Subsidiary
approved by the Participant’s employer. If, as a result of a sale or other
transaction, the Participant’s employer ceases to be a Subsidiary (and the
Participant’s employer is or becomes an entity that is separate from the
Company), and the Participant is not, at the end of the 30‑day period following
the transaction, employed by the Company or an entity that is then a Subsidiary,
then the occurrence of such transaction shall be treated as the Date of
Termination.

(d)
Director. The term "Director" means a member of the Board, who may or may not be
an employee of the Company or a Subsidiary.

(e)
Disabled. The Participant shall be considered to have a "Disability" during the
period in which the Participant is unable, by reason of a medically determinable
physical or mental impairment, to engage in any substantial gainful activity,
which condition, in the opinion of a physician selected by the Committee, is
expected to have a duration of not less than 180 days. The Participant shall be
considered to be Permanently Disabled if he would be treated as “disabled” in
accordance with the provisions of Treas. Reg. §1.409A-3(i)(4).

(f)
Operating Return on Equity. Operating Return on Equity represents operating
income (as defined below) for the specified period divided by the average of
operating shareholders' equity at the beginning and the end of that period.
Operating shareholders’ equity is a non-GAAP financial measure calculated as
shareholders’ equity attributable to Assured Guaranty Ltd. as reported under
GAAP, adjusted for the following:

(i)     Elimination of the effects of consolidating financial guaranty variable
interest entities in order to present all financial guaranty contracts on a more
consistent basis of accounting, whether or not GAAP requires consolidation;
(ii)     Elimination of the after-tax non-credit impairment unrealized fair
value gains (losses) on credit derivatives, which is the amount in excess of the
present value of the expected estimated economic credit losses and non-economic
payments;
(iii)     Elimination of the after-tax fair value gains (losses) on the
Company’s committed capital securities;
(iv)    Elimination of the after-tax unrealized gains (losses) on the Company’s
investments that are recorded as a component of accumulated other comprehensive
income (excluding foreign exchange remeasurement).
Notwithstanding the foregoing, the Committee, in its discretion, may adjust the
determination of the Company’s Operating Return on Equity as it deems necessary
or desirable to achieve the purpose and/or preserve the benefits or potential
benefits of the Award (including, without limitation, adjustments to reflect
corporate transactions). However, in no event may the Committee make such
adjustments to the extent that the adjustments would result in amounts payable
under this Agreement or other compensation payable to the Participant being
nondeductible by the Company and its affiliates by reason of section 162(m).


(g)
Operating Income. Operating income is a non-GAAP financial measure defined as
net income (loss) attributable to Assured Guaranty Ltd., as reported under GAAP,
adjusted for the following:

(i)     Elimination of the after-tax realized gains (losses) on the Company’s
investments except for gains and losses on securities classified as trading;
(ii)     Elimination of the after-tax non-credit impairment fair value gains
(losses) on credit derivatives, which is the amount in excess of the present
value of the expected estimated economic credit losses and non-economic
payments;
(iii)     Elimination of the after-tax fair value gains (losses) on the
Company’s committed capital securities;
(iv)     Elimination of the after-tax foreign exchange gains (losses) on
remeasurement of net premium receivables and loss and loss adjusted expense
reserves; and
(v)    Elimination of the effects of consolidating financial guaranty variable
interest entities in order to present all financial guaranty contracts on a more
consistent basis of accounting, whether or not GAAP requires consolidation.
Notwithstanding the foregoing, the Committee, in its discretion, may adjust the
determination of the Company’s operating income as it deems necessary or
desirable to achieve the purpose and/or preserve the benefits or potential
benefits of the Award (including, without limitation, adjustments to reflect
corporate transactions). However, in no event may the Committee make such
adjustments to the extent that the adjustments would result in amounts payable
under this Agreement or other compensation payable to the Participant being
nondeductible by the Company and its affiliates by reason of section 162(m).


(h)
Performance Period. The “Performance Period” will be determined in accordance
with paragraph 1.

(i)
Plan. “Plan” means the Assured Guaranty Ltd. Performance Retention Plan.

(j)
Post-Retirement Activity. The term “Post-Retirement Activity” shall mean the
Participant’s provision of significant commercial or business services to any
one or more persons or entities such that the Participant will not be considered
to have retired (or have terminated by reason of Retirement) pursuant to
paragraph 9(l)(iii) below.

(k)
Principal Amount. The "Principal Amount" with respect to the Participant will be
the Principal Amount as stated in the Award Letter.

(l)
Retirement. “Retirement" of a Participant will be determined in accordance with
the following:

(i)     Retirement shall mean the occurrence of a Participant's Date of
Termination with the consent of the Participant's employer after the Participant
has completed five years of service and attained age 55.
(ii)     For purposes of defining “Retirement,” years of service shall be
determined in accordance with rules which may be established by the Committee,
and shall take into account service with the Company and the Subsidiaries. If,
on or before the date of the initial public offering of stock of the Company,
the Participant was employed by the Company or its Subsidiaries, years of
service shall also include service with ACE Limited and its subsidiaries
occurring prior to such the initial public offering.
(iii)     Notwithstanding that the Participant’s Date of Termination satisfies
the requirements of paragraph (i) above, the Participant will not be considered
to have retired (or have terminated by reason of Retirement) with respect to any
Installment if the Committee determines that the Participant has provided
significant commercial or business services to any one or more persons or
entities on or before the last day of the Performance Period applicable to that
Installment, regardless of whether such entity is owned or controlled by the
Participant; provided that the Participant may devote reasonable time to the
supervision of his personal investments, and activities involving professional,
charitable, community, educational, religious and similar types of
organizations, speaking engagements, membership on the boards of directors of
other organizations, and similar types of activities, to the extent that the
Committee, in its discretion, determines that such activities are consistent
with the Participant’s Retirement.
(iv)     At the request of the Committee, and as a condition of receiving the
Award Payment with respect to a Performance Period, the Participant shall be
required to provide a listing of the activities engaged in by the Participant
following the Participant’s Date of Termination and prior to the end of the
Performance Period and such other information that the Committee determines may
be necessary from time to time to establish whether the Participant has acted in
a manner that is consistent with the requirements of paragraph (iii) above. Such
listing and information shall be provided promptly by the Participant, but in no
event more than 10 days after written request is delivered to the Participant.
(v)     At the request of the Participant, the Committee shall determine whether
a proposed activity of the Participant will be consistent with the requirements
of paragraph (iii) above. Such request shall be accompanied by a description of
the proposed activities, and the Participant shall provide such additional
information as the Committee may determine is necessary to make the
determination. Such a determination shall be made promptly, but in no event more
than 30 days after the written request, together with any additional information
requested of the Participant, is delivered to the Committee.
IN WITNESS WHEREOF, the Participant has executed the Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the Grant Date.
                            
_________________________
Assured Guaranty Ltd.


I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement:
                
_________________________
Participant



708661527.4